PER CURIAM
Malcolm Uriah Harris ("Defendant") appeals from the judgment upon his convictions following a jury trial for murder in the second degree in violation of Section 565.021 RSMo 20001 , armed criminal action in violation of Section 571.015, unlawful possession of a firearm by a felon in violation of Section 571.070, and tampering with physical evidence in violation of Section 575.100. Defendant was sentenced, respectively, to consecutive terms of imprisonment for life, thirty years, seven years, and four years. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.